Citation Nr: 1104883	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-06 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date earlier than June [redacted], 2008, with 
payment commencing July 1, 2008, for restoration of Dependency 
and Indemnity Compensation benefits as the dependent child of the 
Veteran.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to April 
1944.  

This appeal arises from a June 2008 administrative decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which restored the appellant's DIC benefits 
based on his being a dependent child of the Veteran, effective 
June [redacted], 2008.  


FINDINGS OF FACT

1.  In the 1990's, the appellant, a child of the Veteran, was 
determined to have been incapable of self support prior to 
attaining 18 years of age, and was awarded dependency and 
indemnity compensation (DIC) benefits as the Veteran's helpless 
child. 

2.  The appellant was reported to have married in December 2005, 
after which his DIC benefits were terminated.  

3.  On May 7, 2008, the RO received a claim from the appellant 
for restoration of DIC benefits.  

4.  Because his marriage was presumptively void, the State of 
Missouri, on June [redacted], 2008, annulled the marriage of the 
appellant.  






CONCLUSION OF LAW

The criteria for an earlier effective date of May 7, 2008 for 
restoration of entitlement to Dependency and Indemnity 
Compensation (DIC) as the dependent child of the Veteran have 
been met.  38 U.S.C.A. §§ 5110, 5111 (West 2002);38 C.F.R. 
§ 3.400(u)(2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants, as provided by the Veterans Claims Assistance Act, 
(VCAA) set out at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  In this regard, however, the appellant's claim was for 
DIC benefits, which have been granted.  Therefore, the purpose of 
the notice has been satisfied, and there is no further 
requirements for notice under the VCAA.  The appellant now 
appeals the downstream issue of the effective date of the grant 
of benefits.  The statement of the case informed him of the 
criteria used in establishing that date.  As the facts are not in 
dispute, no additional development is warranted.  

Earlier Effective Date

The regulations provide the effective date of restoration of 
benefits based on a void marriage of a child of a Veteran is the 
date the parties ceased to cohabit or date of receipt of claim, 
whichever is later.  The effective date of restoration of 
benefits based on an annulled marriage of a child is the date the 
decree of annulment became final if claim is filed within 1 year 
after that date; otherwise date of receipt of claim.  38 C.F.R. 
§ 3.400(u)(2010).  

Payments of monetary benefits based on an award of dependency and 
indemnity compensation may not be made to an individual for any 
period before the first day of the calendar month following the 
month in which the award became effective.  38 U.S.C.A. § 5111.  

The facts in this case are not in dispute, and may be briefly 
stated.  In the 1990's, the appellant, a child of the Veteran, 
was determined to have been incapable of self support prior to 
attaining 18 years of age, and was awarded DIC benefits as the 
Veteran's helpless child.  Subsequently, the appellant was 
reported to have married in December 2005, after which his DIC 
benefits were terminated.  On May 7, 2008, the RO received a 
claim from the appellant for restoration of DIC benefits, as he 
advised his marriage was to be annulled on June [redacted], 2008.  On June 
6, 2008, the RO received a copy of the appellant's Judgment for 
Annulment of Marriage, which revealed that because his marriage 
was presumptively void, the State of Missouri, on June [redacted], 2008, 
annulled the marriage of the appellant.  Later that month, the RO 
restored the appellant's DIC benefits, effective June 12, 2008, 
(and subsequently, effective June [redacted], 2008), with payments 
commencing July 1, 2008.  

In view of the evidence reflecting that the appellant's prior 
marriage was terminated because it was void, the rules for 
assigning the effective date for the restoration of DIC benefits 
provide it shall be the later of either the date the parties 
ceased to cohabit, or the date of receipt of claim.  Although not 
made explicit in the record, the sequence of events and award of 
benefits presupposes the parties ceased cohabitating when it was 
learned their marriage was void, or sometime after December 2005, 
and prior to May 7, 2008.  Since the claim for restoration was 
not received until May 7, 2008, that then becomes the later event 
as between the date cohabitation ceased and the date of claim.  
Accordingly, an earlier effective date of May 7, 2008, for the 
restoration of DIC benefits is granted, with payment commencing 
June 1, 2008.  

The appellant has requested the restoration of his benefits 
commence from the date they had been previously terminated.  He 
reasons that because his marriage was void, it should be 
construed as never having occurred, and the status he had 
permitting his entitlement never changed.  The terms of 
applicable regulation, however, are clear.  They contemplate the 
appellant's precise situation, and provide a precise mechanism, 
as applied above, from when to restore payment of the benefits at 
issue.  There is no basis for restoring the benefit any earlier 
than the date of the claim for restoration.  


ORDER

An effective date for restoration of the appellant's DIC benefits 
of May 7, 2008 is granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


